Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is prepared in response to amendments and arguments filed by Applicant on February 21, 2022 as a reply to the non-final office action mailed on November 19, 2021.
Claims 1-32 have been cancelled.
Claims 33, 43 and 52 have been amended.
Claims 33-52 are pending and rejected.
Response to Arguments
The claim amendments and Applicant’s arguments filed on February 21, 2022 have been carefully considered but failed to overcome the prior art rejection as the claim amendments did not add subject matter that substantially changes the scope of the claims, as Examiner had indicated to Applicant’s attorney during the interview on February 16, 2022.  
Regarding the rejection of claims under 35 U.S.C. 103 that was presented in the previous office action, Applicant’s rebuttal arguments focused primarily on the amended portion of the claims. Examiner’s response to the rebuttal arguments can be found in the section “Claim Rejection – 35 U.S.C. 103” below, where Examiner provides the rejection rationale for the amended claim elements.
	Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 33-52 are rejected on the ground of nonstatutory double patenting as being un-patentable over claims 1-11 of U.S. Patent No. 10,212,237. Although the claims at issue are not identical, they are not patently distinct from each other as shown in the table.  Claim 33 from the pending application is anticipated by claim 1 of the issued patent.
16/259,405
10,212,237
33. A method comprising: 
receiving, by a signaling controller device, a request from a client application to initiate a media service, the request specifying a client codec of the client application; 


establishing, by the signaling controller device, a proxy service;

selecting, based on the request, a first media server to provide the media service, the first media server selected from a plurality of media servers in a media server cluster; 

providing information specifying the client codec to the first media server; 

receiving information from the first media server specifying a media server codec of the first media server; 




providing information specifying the client codec and the media server codec to a proxy service; 
receiving, from the proxy service, information specifying a client interface codec of the proxy 

providing information specifying the media server interface codec to the first media server and providing information specifying the client interface codec to the client application, the proxy service functioning as a proxy interface to the media service, the proxy service being configured to bridge media communication between the client application and the first media server, and the first media server provides the media service based on the media communication received from the proxy service.

receiving, by a signaling controller device, a 
first SIP (Session Initiation Protocol) INVITE request from a client system, wherein the first SIP INVITE request specifies a client codec of the client system;  

(this is anticipated by the steps below)


selecting a first media server of a plurality of media servers and 



providing information specifying the client codec to the first media server;  

receiving, from the first media server, information specifying a media server codec of the first media server, the first media server having transmitted the information specifying the media server codec in response to receiving the client codec from the signaling controller device;  
providing information specifying the client codec and the media server codec to a proxy service;  
receiving, from the proxy service, information specifying a client interface codec of the proxy 

providing information specifying the media server interface codec to the media server and providing information specifying the client interface codec to the client system, the proxy service communicating media between the client system and the media server via the client interface using one of the client codec and the client interface code, and the proxy service communicating media between proxy service and the media server via the media server interface using one of the media server codec and the media server interface codec. 


Claims 33-52 are rejected on the ground of nonstatutory double patenting as being un-patentable over claims 1-11 of U.S. Patent No. 9,774,687. Although the claims at issue are not identical, they are not patently distinct from each other as shown in the table below. Claim 33 from the pending application is anticipated by claim 1 of the issued patent.
16/259,405
9,774,687
33. A method comprising: 
receiving, by a signaling controller device, a request from a client application to initiate a media service, the request specifying a client codec of the client application; 



establishing, by the signaling controller device, a proxy service;

selecting, based on the request, a first media server to provide the media service, the first media server selected from a plurality of media servers in a media server cluster; 


providing information specifying the client codec to the first media server; 


receiving information from the first media server specifying a media server codec of the first media server; 



providing information specifying the client codec and the media server codec to a proxy service; 




receiving, from the proxy service, information specifying a client interface codec of the proxy service and a media server interface codec of the proxy service; and 









providing information specifying the media server interface codec to the first media server and providing information specifying the client interface codec to the client application, the proxy service functioning as a proxy interface to the media service, the proxy service being configured to bridge media communication between the client application and the first media server, and the first media server provides the media service based on the media communication received from the proxy service.

a signaling controller device receiving from an external client system a first SIP (Session Initiation Protocol) INVITE request 
that specifies a client codec of the client system;  the signaling controller device authenticating the first SIP INVITE request;  

(this is anticipated by the steps below)


responsive to authenticating the first SIP INVITE request, the signaling controller device selecting a media server of a plurality of media servers external to the signaling controller device;  


the signaling controller device providing 
information specifying the client codec to the selected media server;  

the selected media server providing information specifying a media server codec of the media server to the signaling controller device after 

the signaling controller device providing information specifying the client codec and the media server codec to a proxy service external to the signaling controller device and the plurality of media servers;  

after receiving the information specifying the client codec and the media server codec, 

the proxy service providing information specifying a client interface codec of the proxy service and a media server interface 
codec of the proxy service to the signaling controller device, wherein the client interface codec is a codec of a client interface of the proxy service and wherein the media server interface codec is a codec of a media server 
interface of the proxy service;  

after receiving the information specifying the 
client interface codec and the media server interface codec, the signaling controller device providing information specifying the media server interface codec to the to the media server and providing information specifying the client interface codec to the to the client system;  
the proxy service communicating media between the client system and the media server, wherein the media is communicated between the proxy service and the client system via the client interface of the proxy service by using one of the client codec and the client interface codec, wherein media is communicated between the proxy service and the media server via the media server interface of the proxy service by using one of the media server codec and the media server interface codec. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claims 33-52 are rejected under 35 U.S.C. 103 as obvious over Coulombe et al. (U.S. 2012/0021796), in view of Moustage et al. (U.S. 2015/0281299).
Regarding claim 33, Coulombe disclosed a method comprising: 
receiving, by a signaling controller device, a request from a client application to initiate a media service, the request specifying a client codec of the client application (Coulombe, Figs. 5B, 8 and [0063] disclosed that the terminal A sends a SIP INVITE request 810 to the Controlling POC Function (CPF) 802, where the SIP INVITE specifies a client codec AMR; here the Controlling POC function anticipates the signaling controller device in the claim, the mobile A anticipates the client application and the SIP INVITE anticipates “a request from a client application”); 
establishing, by the signaling controller device, a proxy service (Coulombe, Fig. 8 and [0062] disclosed that “the architecture 800 of FIG. 8 illustrates a control flow taking place between the CPF 802, the TS 804 and the terminals 806 and 808 when setting up a session”; Coulombe, [0147] further disclosed that “The Transcoding Server is inserted as a proxy in the communication path” in other words the control flow illustrated in Fig. 8 and described in [0062-0072] is a process of using the controlling PoC function to establish a proxy service provided by the transcoding server 804; therefore Coulombe’s disclosure anticipates the instant claim element);
selecting, based on the request, a first media device to provide the media service, the first media server selected from a plurality of media devices in a media device cluster (Coulombe, Figs. 5B, 8 and [0066] disclosed that the CPF selects and forwards the INVITE to the terminal 808 in message 815, which contains offer of AMR and EVRC codecs that anticipate the client codec in the claim; the terminal 808 anticipates the first media device in the claim); 
providing information specifying the client codec to the first media device (Coulombe, Figs. 5B, 8 and [0066], the INVITE message that is forwarded to terminal 808, i.e. the media device, contains client codec AMR and EVRC); 9
receiving information from the first media device specifying a media device codec of the first media device (Coulombe, Figs. 5B, 8, step 5 and [0067] disclosed that terminal 808 accepts the INVITE with its own codec EVRC); 
providing information specifying the client codec and the media server codec to a proxy service (Coulombe, Figs. 5B, 8, step 6 and [0068] disclosed that in response to receiving the OK EVRC message from the mobile terminal 808, the CPF 802 requests the transcoding server 804 to update the transcoding session with EVRC codec); 
receiving, from the proxy service, information specifying a client interface codec of the proxy service and a media device interface codec of the proxy service (Coulombe, Figs. 5B, 8, step 7 and [0069], “The TS 804 performs the requested operations and provides updated session information, to the CPF 802, including formats/codecs”); and 
providing information specifying the media device interface codec to the first media device and providing information specifying the client interface codec to the client application (Coulombe, Figs. 5B, 8, steps 4 and 8 and [0070]), the proxy service functioning as a proxy interface to the media service, the proxy service being configured to bridge media communication between the client application and the first media server (Coulombe, Fig. 8 disclosed a control flow for establishing a media session by using the transcoding server as a bridge for the media that uses different codecs), and the first media server provides the media Coulombe, Figs. 8, step 10 and [0072], “10.  The terminal 806 starts sending AMR packets to the TS 804.  Then in conformance with the architecture 700 of FIG. 7, the TS 804 transcodes the AMR packets to EVRC packets and forwards them to the terminal 808.”).  
Coulombe did not explicitly disclose that 
the media device is a media server; and 
the proxy service bridges media communication between the client application and the media server.
However, in the same field of endeavor, Moustafa disclosed a technique for streaming digital content from a server to a client device via a context adaptive DASH server (Moustaga, Abstract, Figs. 1, 2B, 3A and 3B). The streaming media server 300 in Moustafa anticipates the media server in the claim and the context adaptive DASH server 500 in Moustafa, which performs media transcoding, is similar to the proxy service in the claim.
In particular, Moustafa disclosed that
media server that is selected from a plurality of media servers in a media server cluster to provide a media service (Moustafa, [0032], “server 300 comprises, for example, an array of enterprise class devices configured to provide video on demand to a large number of geographically distributed client devices”) and 
the proxy service bridges media communication between the client application and the media server (Moustafa, Figs. 3A and 3B, steps 2700, 2720 and 2740) .
Moustafa’s disclosure reveals the need for a transcoding server such as the ones disclosed by Coulombe, therefore would motivate one of ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to combine Coulombe’s teaching with Moustafa's teaching 
Claim 43 lists substantially the same subject matter as claim 33, in device form rather than method form.  Therefore, the supporting rationale of the rejection to claim 33 applies equally as well to claim 43.   
Claim 52 lists substantially the same subject matter as claim 33, in non-transitory computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 33 applies equally as well to claim 52.   
Regarding claims 34 and 44, Coulombe and Moustafa disclosed the subject matter of claims 33 and 43, respectively.
Coulombe further disclosed wherein the proxy service communicates media between the client application and the proxy service using the client codec and the client interface codec, and the proxy service communicates media between proxy service and the first media server via the first media server using the media server codec and the media server interface codec (Coulombe, Figs. 5B, 8 and [0072] disclosed that the transcoding server exchanges information with the mobile terminal 806 using the AMR/RTP codec interface and exchanges information with the mobile terminal 808 using the EVRC/RTP codec interface).  
Regarding claims 35 and 45, Coulombe and Moustafa disclosed the subject matter of claims 33 and 43, respectively.
Coulombe and Moustafa further disclosed wherein the first media server transmitted the information specifying the media server codec to the signaling controller device in response to Coulombe, Figs. 5, 8 and [0067] disclosed the OK EVRC message 816 that is sent by the device 808 to the CPF 802; note that the combination of Coulombe and Moustafa would make it obvious that the device 808 could also be a media server).  
Regarding claims 36 and 46, Coulombe and Moustafa disclosed the subject matter of claims 33 and 43, respectively.
Coulombe further disclosed wherein the request is a SIP (Session Initiation Protocol) INVITE that specifies the client codec of the client application (Coulombe, [0040, 0080], “SIP INVITE”).
Regarding claims 37 and 47, Coulombe and Moustafa disclosed the subject matter of claims 33 and 43, respectively.
Coulombe and Moustafa further disclosed communicating media between the client application and the first media server (Coulombe disclosed in Figs. 5, 8-11 the communications of media between two mobile devices 806 and 808 while the combination of Coulombe and Moustafa would make it obvious that the device 808 could also be a media server).  
Regarding claims 38 and 48, Coulombe and Moustafa disclosed the subject matter of claims 33 and 43, respectively.
Coulombe further disclosed wherein the client interface codec is a codec of a client interface of the proxy service, and the media server interface codec is a codec of a media server interface of the proxy service (Coulombe, Figs. 5, 8-11 and [0072, 0078, 0079]).  
Regarding claims 39 and 49, Coulombe and Moustafa disclosed the subject matter of claims 33 and 43, respectively.
Coulombe disclosed in Figs. 5, 8-11 the communications of media between two mobile devices 806 and 808 via external controlling PoC function, and transcoding servers while the combination of Coulombe and Moustafa would make it obvious that the device 808 could also be a media server).  
The motivation for combining Coulombe and Moustafa is the same as that provided above in the rejection of claim 33.
Regarding claims 40 and 50, Coulombe and Moustafa disclosed the subject matter of claims 33 and 43, respectively.
Moustafa further disclosed authenticating the request, wherein selecting the first media server is in response to authenticating the request (Moustafa, [0031] disclosed that the network hardware 210 as shown in Fig. 4A may require credentials such as usernames, passwords, and/or other suitable security mechanism”).  
The motivation for combining Coulombe and Moustafa is the same as that provided above in the rejection of claim 33.
Regarding claims 41 and 51, Coulombe and Moustafa disclosed the subject matter of claims 33 and 43, respectively.
Coulombe further disclosed wherein the first media server provides the information specifying the media server codec after receiving the information specifying the client codec from the signaling controller device (Coulombe, Fig. 8 and [0067] disclosed that the message 816 sent by the device 808 provides codec information EVRC to the controlling PoC function 802; the EVRC is a codec supported by the device 808. Please note that the combination of Coulombe and Moustafa would make it obvious that the device 808 could also be a media server).  
Regarding claim 42, Coulombe and Moustafa disclosed the subject matter of claim 33.
Coulombe further disclosed wherein the proxy service provides the information specifying the client interface codec and the media server interface codec to the signaling controller device after receiving the information specifying the client codec and the media server codec from the signaling controller device (Coulombe, Fig. 8 disclosed message 814 “OK(AMR + EVRC) and message 818 “OK(AMR)”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012. The examiner can normally be reached 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442